



Exhibit 10(a)(5)


EMPLOYMENT AGREEMENT
THIS AGREEMENT is dated May 23, 2017, by and between JEFFREY L. BUHR,
hereinafter referred to as “Executive,” and lst SOURCE BANK, a state bank
chartered organized under the laws of the State of Indiana, hereinafter referred
to as “Employer.”


WHEREAS, Executive is currently employed as the Chief Credit Officer of
Employer.


WHEREAS, Employer desires to assure the continued service of Executive, and
Executive is willing to provide such service on the terms and conditions
specified herein.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained in this Agreement, Employer and Executive hereby agree
as follows:


1.Employment Position. The parties agree that the employment of Executive by
Employer shall continue for the term referred to in Section 2. Employer agrees
to continue the employment of Executive in a senior officer position for
Employer. Executive shall devote his full time during business hours to the
performance of his duties hereunder and shall at all times use his best efforts
to promote the best interests of Employer. Executive shall report to the Chief
Executive Officer, or such other senior executive officer of Employer, as the
Chief Executive Officer, the Chairman of the Board, or the Board of Directors
(“Board”) shall direct.


2.Term. The term of this Agreement shall be from the date hereof until December
31, 2017 unless terminated sooner in accordance with Section 5 or Section 6
hereof, provided, however, that the term shall be automatically extended for an
additional year on January 1, 2018 and on January 1 of each year thereafter,
unless either party hereto gives written notice of an intention not to extend
this Agreement (a “Non-Renewal Notice”) on or before September 30 of the then
current year, in which case no further automatic extension shall occur and the
term of this Agreement shall end on December 31 of such year.


3.
Compensation and Benefits.



(a)Base Salary. Executive shall be paid a base salary of Three Hundred Thousand
Dollars ($300,000) per annum, with such increases thereafter as may be
determined by Employer (the “Base Salary”) in its sole discretion.


(b)Incentive Compensation. In addition to amounts paid to Executive as salary
and for other benefits, Executive will participate in Employer’s Executive
Incentive Plan.  All amounts awarded are subject to the terms and conditions of
the Plan.


(c)Benefit Plans. During the term of this Agreement, Executive shall be entitled
to participate, at a level commensurate with his position, in all benefit plans
Employer presently has or hereafter adopts for its officers or employees,
including (without limitation) directors’ and officers’ liability insurance,
pension, profit sharing, stock option or any group life or health insurance,
hospitalization or other similar plans, any eligibility or waiting periods to be
waived to the extent feasible.


(d)Life Insurance. Executive will be entitled to term life insurance coverage
for the benefit of Executive, his family or estate as he may direct provided
under the terms of the group policy offered to all employees, except that
Employer will pay Executive’s portion of the cost thereof.







--------------------------------------------------------------------------------





(e)Club Membership. A club membership will be provided by Employer if desired by
Executive to either one country club or one downtown social club, located in
either case in Executive’s home community, with the initiation fee, monthly fees
and appropriate business related expenses paid by Employer.


4.Disability. In the event that this Agreement is terminated by reason of
Executive’s Disability, Executive will participate in the Employer’s disability
compensation programs, including any salary continuance plan in effect at that
time for officers or executives of Employer. In addition, Executive will receive
the following separation payments: (a) a lump-sum payment, payable within thirty
(30) days following his termination, equal to six times his then monthly Base
Salary amount; and (b) six (6) monthly installment payments, each installment
payment equal to his then monthly Base Salary amount, commencing on the first
day of the seventh month following the month in which Executive’s last day of
employment occurs and continuing on the first day of the immediately succeeding
five (5) months. For purposes of this Agreement, “Disability” means Executive’s
inability by reason of illness or other physical or mental impairment to perform
the duties required by his employment for any consecutive one hundred eighty
(180) day period, provided that written notice of any termination for Disability
shall have been given by Employer to Executive prior to the full resumption by
him of the performance of such duties.


5.
Termination by Employer; Death or Disability.



(a)With Cause. In the event the Board or the Board’s Executive Compensation and
Human Resources Committee (the “Committee”) determines that Executive is guilty
of gross dereliction of duty or of fraud or dishonesty in connection with the
performance of his duties under this Agreement, the Board or the Committee may
terminate the Executive’s Employment, such termination to be effective thirty
(30) days after the Board gives written notice to Executive setting forth with
specificity the reason or cause for terminating the Executive’s employment. In
such event, the compensation and other benefits provided for in this Agreement
shall terminate on the date specified by the Board or the Committee in the
written notice of termination delivered to Executive.


(b)Without Cause. If Employer shall discharge Executive from his employment
hereunder for any reason other than one set forth in Section 5(a), or if it
shall be determined by a court of competent jurisdiction that the discharge
under Section 5(a) was not justified, the Executive’s employment shall end as of
the date of such discharge by Employer, provided however, that Executive shall
receive the following separation payments: (i) a lump sum payment, payable
within thirty (30) days following the date of such discharge, equal to six (6)
times his then monthly Base Salary amount; and (ii) six (6) monthly installment
payments, each installment payment equal to such monthly Base Salary amount,
commencing on the first day of the seventh month following the month in which
Executive’s last day of employment occurs, and continuing on the first day of
each immediately succeeding month for the next five (5) months.


(c)Death. This Agreement shall terminate in the event of the death of Executive.
In such event, Executive’s estate or his designee shall be entitled to the death
benefits provided in Section 3(d) of this Agreement.







--------------------------------------------------------------------------------





6.Termination By Executive. Executive may, at any time upon written notice to
Employer, immediately terminate his employment for Good Reason. For purposes of
this Agreement, “Good Reason” shall mean (i) breach of this Agreement by
Employer in any material respect, (ii) any material adverse change in
Executive’s status or position as the Chief Credit Officer or other comparable
executive position of Employer as the case may be, including, without
limitation, any material adverse change as a result of a material diminution of
his duties or responsibilities, (iii) any removal of Executive from, or any
failure to reappoint or re-elect him to, any such position (except in connection
with the termination of his employment pursuant to Section 4 or Section 5(a), or
Section 5(c), or by him for other than Good Reason); or (iv) any material change
in the geographic location at which Executive must perform his duties under this
Agreement.


(a)If such termination does not follow a Change in Control of Employer,
Executive shall receive the following separation payments: (i) a lump sum
payment, payable within thirty (30) days following his termination, equal to six
(6) times his then monthly Base Salary amount, and (ii) six (6) monthly
installment payments, each installment payment equal to such monthly Base Salary
amount, commencing on the first day of the seventh month following the month in
which Executive’s last day of employment occurs and continuing on the first day
of each immediately succeeding month for the next five (5) months. This
provision shall survive and remain operative so long as Executive remains
employed by Employer, notwithstanding any expiration of the term or after
delivery of a Non-Renewal Notice as provided in Section 2 of this Agreement.


(b)If such termination occurs within one (1) year after a Change in Control of
Employer or of Employer’s parent, 1st Source Corporation (the “Corporation”),
then as severance pay and in lieu of any further compensation for periods
subsequent to the effective date of such termination, Executive shall receive,
within thirty (30) days following such termination, an amount in cash equal to
2.99 times his “annualized includable compensation for the base period” (as
defined in Section 280G(d)(1) of the Internal Revenue Code of 1986, as amended
(the “Code”)).


(c)Each of the events specified in the following clauses (i) through (iii) of
this Section 6(c) shall be deemed a “Change in Control”:


(i)any third person, including a “group” within the meaning of Section 13(d)(3)
of the Securities Exchange Act of 1934, shall become the beneficial owner of 50%
or more of the combined voting power of the then outstanding voting securities
entitled to vote for the election of the Board or of the Corporation’s Board of
Directors (the “Corporation Board”);


(ii)as a result of, or in connection with, any cash tender offer, exchange
offer, merger or other business combination, sale of assets or contested
election, or combination of the foregoing, the persons who were directors of the
Board or the Corporation Board, respectively, shall cease to constitute a
majority of such Board or Corporation Board, as applicable; or


(iii)the shareholders of Employer or of Corporation, respectively, shall approve
an agreement providing for the sale or other disposition of all or substantially
all the assets of Employer or Corporation, as applicable.


Despite any other provision in this Section 6(c) to the contrary, an event shall
not constitute a Change in Control if it does not constitute a change in the
ownership or effective control, or in the ownership of a substantial portion of
the assets of Employer or of Corporation within the meaning of Section
409A(a)(2)(A)(v) of the Code and its interpretive regulations.







--------------------------------------------------------------------------------





(d)If as of the date his employment terminates, Executive is a “key employee”
within the meaning of Section 416(i) of the Code, without regard to paragraph
416(i)(5) thereof, and Employer or Corporation has stock that is publicly traded
on an established securities market or otherwise, then any payments that would
constitute deferred compensation payments otherwise payable because of
employment termination will be suspended until, and will be paid to Executive
on, the first day of the seventh month following the month in which Executive’s
last day of employment occurs. For purposes of this subsection 6(d), “deferred
compensation” means compensation provided under a nonqualified deferred
compensation plan as defined in, and subject to, Section 409A of the Code.


7.Assignment. This Agreement is a personal contract, and the rights and interest
of Executive hereunder may not be sold, transferred, assigned, pledged or
hypothecated. Except as otherwise may be herein expressly provided, this
Agreement shall inure to the benefit of and be binding upon Employer and its
successors and assigns.


8.Amendment. This Agreement may be amended only by a written instrument signed
by the parties hereto after approval by either the Board or the Committee.


9.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Indiana.


10.Fees and Expenses. If a dispute arises regarding the interpretation or
enforcement of this Agreement and Executive obtains a final judgment in his
favor in a court of competent jurisdiction or his claim is settled by Employer
prior to the rendering of a judgment by such a court, all reasonable legal fees
and expenses incurred by Executive in seeking to obtain or enforce any right or
benefit provided for in this Agreement or otherwise pursuing his claim shall be
paid by Employer, to the fullest extent permitted by law.


11.Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in a
writing signed by the parties hereto. No waiver by any party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement supersedes the prior agreement between
the parties.


12.Restrictive Covenants. In order to induce Employer to enter into this
Agreement, Executive hereby agrees as follows:


(a)Executive shall not divulge or furnish any trade secrets (as defined in IND.
CODE §24‑2‑3‑2) of Employer or any confidential information acquired by him
while employed by Employer concerning the policies, plans, procedures or
customers of Employer to any person, firm or corporation, other than Employer or
with its prior written consent, or use any such trade secret or confidential
information directly or indirectly for Executive’s own benefit or for the
benefit of any person, firm or corporation other than Employer, as such trade
secrets and confidential information are confidential and shall at all times
remain the property of Employer.







--------------------------------------------------------------------------------





(b)For a period of twenty-four (24) months after the effective date of
termination of Executive’s employment hereunder for reasons other than those set
forth in Sections 5(b) and 6(a) of this Agreement, Executive shall not (i)
directly or indirectly, provide banking or bank-related services to, or solicit
the banking or bank-related business of, any customer of Employer at the time of
such provision of services or solicitation which Executive served either alone
or with others while employed by Employer, or (ii) assist any actual or
potential competitor of Employer with providing of banking or bank-related
services to, or soliciting the banking or bank-related business of, any such
customer, or (iii) directly or indirectly, as principal, agent, or trustee, or
through the agency of any corporation, partnership, trade association, agent or
agency, engage in any banking or bank-related business or venture which competes
with the business of Employer as conducted during Executive’s employment by
Employer within the geographic region or regions in which retail, full-service
branches of Employer or any affiliate of Employer are located as of the date of
Executive’s termination of employment; provided, however, that Executive may own
not more than five percent of the voting securities of any entity providing
banking or bank-related services within such area if the voting securities of
such entity are traded on a national securities exchange or quoted on a national
interdealer quotation system.


(c)Executive acknowledges that any violation of this Section 12 would cause
irreparable harm to Employer, that damages for such harm would be incapable of
precise measurement and that, accordingly, Employer would not have an adequate
remedy at law to redress the harm caused by such violation. Therefore, Executive
agrees that, in addition to any other remedy, Employer shall be entitled to
immediate (i.e., without prior notice) preliminary and final injunctive relief
to enjoin and restrain any violation of this Section 12.


If Executive’s employment is terminated during the term for reasons set forth in
Sections 5(b) or 6(a) of this Agreement, Executive shall have no obligations to
Employer with respect to non-solicitation and non-competition under this
Section 12. Executive’s obligations with respect to trade secrets and
confidential information as described in Section 12(a) shall survive any
termination of the employment of Executive regardless of the reason(s) for such
termination.


13.Possible Reduction in Payments.


(a)    In the event that any payment or benefit received or to be received by
Executive pursuant to this Agreement, pursuant to another compensation or
benefit program or otherwise (“Payments”) would (a) constitute a “parachute
payment” within the meaning of Section 280G of the Code and (b) but for this
Section 13, be subject to the excise tax imposed by Section 4999 of the Code
(“Excise Tax”), then such Payments shall either be (i) provided in full pursuant
to the terms of this Agreement and any other plan, program or applicable
agreement, or (ii) provided as to such lesser extent which would result in no
portion of such Payments being subject to the Excise Tax (“Reduced Amount”),
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income, employment and other taxes and the Excise Tax
(including, without limitation, any interest or penalties on such taxes),
results in the receipt by Executive, on an after-tax basis, of the greatest
amount of payments and benefits provided for hereunder or otherwise,
notwithstanding that all or some portion of such Payments may be subject to the
Excise Tax.







--------------------------------------------------------------------------------





(b)Unless the Employer and Executive otherwise agree in writing, any
determination required under this Section 13 shall be made by independent tax
counsel designated by the Employer and reasonably acceptable to Executive
(“Independent Tax Counsel”), whose determination shall be conclusive and binding
upon Executive and the Employer for all purposes. For purposes of making the
calculations required under this Section 13, Independent Tax Counsel may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code; provided that Independent Tax Counsel shall
assume that Executive pays all taxes at the highest marginal rate. The Employer
and Executive shall furnish to Independent Tax Counsel such information and
documents as Independent Tax Counsel may reasonably request in order to make a
determination under this Section 13. The Employer shall bear all costs that
Independent Tax Counsel may reasonably incur in connection with any calculations
contemplated by this Section 13. In the event that Section 13(b)(ii) above
applies, then the Payments (including the accelerated vesting of equity
compensation awards) otherwise to be received by Executive shall be eliminated
or reduced in such order as produces the most favorable economic effect to the
Executive until the value (as calculated by Independent Tax Counsel in
accordance with the provisions of Sections 280G and 4999 of the Code) of the
amounts payable or distributable to the Executive equals the Reduced Amount.


(c)In the event the Internal Revenue Service adjusts the computation of the
Independent Tax Counsel under this Section 13 so that the Executive did not
receive the greatest net benefit, the Employer shall reimburse the Executive for
the full amount necessary to make the Executive whole, plus a market rate of
interest, as determined by the Employer, within 30 days after such adjustment.


14.No Duty to Mitigate. Executive is not required to mitigate the amount of
salary or benefits payable pursuant to this Agreement upon termination of his
employment by seeking other employment or otherwise, nor shall any amount to be
paid by Employer pursuant to this Agreement upon termination of Executive’s
employment be reduced by any compensation earned by Executive as a result of
employment by another employer that is not in violation of Executive’s
obligations under Section 12.


15.Severability. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect. This
Agreement shall be interpreted and applied in a manner consistent with the
applicable standards for nonqualified deferred compensation plans established by
Section 409A of the Code and its interpretive regulations and other regulatory
guidance. To the extent that any terms of this Agreement would subject Executive
to gross income inclusion, interest, or additional tax pursuant to Section 409A
of the Code, those terms are to that extent superseded by, and shall be adjusted
to the minimum extent necessary to satisfy, the applicable requirements of
Section 409A of the Code.


16.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.





















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.
/s/ Jeffrey L. Buhr
Jeffrey L. Buhr



1st SOURCE BANK,
an Indiana corporation
By:
/s/ Christopher J. Murphy III
 
Christopher J. Murphy III
 
Chairman of the Board and Chief Executive Officer






